Citation Nr: 0118284	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of cold injury to the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  

In October 1992, the Department of Veterans Affairs (VA) 
regional office (RO) denied service connection for frostbite 
residuals of the hands and feet.  The decision was upheld on 
appeal to the Board of Veterans' Appeals (Board) by a 
decision in August 1996 on the basis that the claim was not 
well grounded.  

In December 1996, the RO received a statement from the 
veteran disagreeing with the decision by the Board, in 
addition to a statement by his private physician.  The RO 
recognized the statements as an attempt to reopen his claim 
because a Board decision is final, absent an allegation of 
error of fact or law, which was not alleged.  The veteran 
submitted additional printed material, photographs and 
statement on several occasions over the next few months.  In 
June 1997, the RO considered the additional evidence 
submitted by the veteran and denied the veteran's request to 
reopen his claim on the basis that new and material evidence 
had not been submitted.  The rating action determined that 
there was insufficient evidence to show that his currently 
diagnosed Raynaud's disease was related to the claimed cold 
exposure in service.  The veteran was notified of the 
decision, but he did not appeal.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (2000).  

In March 1998, the veteran requested that his claim for 
service connection for residuals of frostbitten feet again be 
reopened.  He submitted several clinical statements.  By a 
rating decision in August 1998, the RO denied reopening of 
the claim.  The veteran filed a notice of disagreement which 
referred to the issue as service connection for residuals of 
frostbite of the hands and feet with Raynaud's phenomenon as 
secondary to the frostbite.  He was furnished a statement of 
the case and has submitted his substantive appeal.  A hearing 
was held at the RO before the undersigned in May 2001.  


FINDINGS OF FACT

1.  In June 1997, the RO denied the veteran's request to 
reopen a claim of entitlement to service connection for 
frostbite residuals of the hands and feet, and the veteran 
did not appeal that determination.  

2.  In March 1998, the veteran requested that his claim be 
reopened and since that time he has submitted extensive 
additional medical information.  

3.  The evidence received since the June 1997 decision by the 
RO, when considered alone or in conjunction with all of the 
evidence of record, is new and probative of the issue at 
hand, and thus so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The June 1997 decision by the RO was not appealed and has 
become final, but the evidence received since that decision 
is new and material; therefore, the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has consistently been the veteran's contention that he 
sustained a significant cold injury during service which 
caused Raynaud's and therefore that diagnosed condition 
warrants service connection.  In past claims and decisions 
the issue has been somewhat obscured by the veteran's 
references to frostbite of the hands and feet, a condition 
which has never been medically documented.  

In a statement, dated in October 1996 and received in 
December 1996, L. R. Collier, M.D., a long time friend, 
reported that the veteran did not have any manifestations of 
Raynaud's phenomenon prior to service, but that he now had 
the disease, along with "Berger's disease of feet".  Dr. 
Collier also noted that the veteran had "stopped smoking at 
least 25 years ago".  His statement was unclear as to the 
extent it was based on personal or professional knowledge of 
the veteran, or the time of onset of the veteran's Raynaud's.  
It was Dr. Collier's opinion that cold exposure in service 
caused the veteran's Raynaud's phenomenon.  

The veteran's private podiatrist reported in August 1997 that 
it was more likely than not that the veteran's current 
condition, Raynaud's phenomenon, was the direct result of 
frostbite the veteran sustained during the winter of 1953-
1954 while on active duty with the United States Army at Camp 
Hanford, Washington.  

The VA treatment records include the diagnosis of Raynaud's 
with acute infection of the left hallux, by a VA podiatrist 
in May 2000.  

In June 2000, a registered nurse referenced the veteran's 
treatment history during that year, and noted that Raynaud's 
could be idiopathic or secondary to some other condition.  
She noted the history of frostbite, and opined that frostbite 
of the feet could be an identifying cause of Raynaud's. 

In September 2000, the veteran submitted medical records from 
the VA Medical Center, Houston, Texas.  Both are one page 
reports.  Chronologically, the first item is a clinical note, 
dated August 29, 2000, which includes the information that 
the veteran had been admitted the previous day.  The second 
is a medical record, dated August 31, 2000, which has the 
notation at the top that it is continued from the previous 
page.  The previous page is not of record, but the report 
includes the information that the veteran's lower extremity 
circulation had been evaluated and that findings suggested 
that his cold, painful feet were due to small vessel 
disease/vasospasm/neuropathic injury; that the veteran gave a 
history of training exercises in subzero weather while in the 
military; and that, in this nonsmoker without large vessel 
vascular disease, the frostbite and its damage is the only 
cause of the veteran's vascular disease.  

At the hearing on appeal before the undersigned sitting at 
the RO in May 2001, the representative noted the history of 
the claim consistent with that set forth in the INTRODUCTION 
section of this decision, including that the veteran's claim 
to reopen was received in March 1998.  The veteran testified 
that he was exposed to 20 below 0 degree temperatures during 
service; that he was involved in maintaining artillery 
equipment in cold weather; and that on one particular 
occasion he spent 7 to 8 hours without a break in snow, cold 
and rain returning a gun to service.  He described his feet 
as, swollen, red and painful after the exposure.  He received 
no medical attention for the problem, but treated himself 
with hot saltwater soaks for 3 days.  He displayed current 
photographs of his feet and testified that they were  
descriptive of his cold injury residuals.  He indicated that 
the only time he had been exposed to cold weather in his life 
was during service at Camp Hanford, Washington, as described.  

The June 1997 decision by the RO denying service connection 
for residuals of frostbite of the hands and feet has not been 
appealed and has become final.  38 U.S.C.A. § 7105.  In order 
to reopen a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

In this case, recent VA treatment records reflect a diagnosis 
of Raynaud's disease or phenomenon under treatment, and some 
of the newly submitted evidence suggests a nexus to service.  
Furthermore, the veteran's testimony, and some of the 
corroborating material has led the Board to the conclusion 
that the veteran did have at least one episode of significant 
cold exposure during service.  While frostbite (freezing of 
the tissue), as such, has not been documented, the exposure 
described by the veteran raises at least the medical 
possibility of some type of cold injury.  The clinical 
records are "new" in the sense that they did not exist when 
the claim was most recently denied on a final basis, and the 
evidence is material for the purposes of 38 U.S.C.A. § 5108 
because when considered alone or in conjunction with all of 
the evidence of record, it is probative of the issue at hand, 
and thus so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In sum, it is the judgment of the Board that the medical 
evidence now includes evidence of a current disability, which 
may be Raynaud's or some other entity, which may be related 
to service and serves to satisfy the statutory requirements 
for reopening the claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of 
cold injury to the hands and feet, the appeal is allowed to 
this extent.  


REMAND

In the review of this record, the Board notes initially that 
some inconsistency and ambiguity is apparent within the 
claims presented and the actual rating decisions promulgated 
over the years.  While the veteran has been consistent 
through the years in contending that he has a disability 
which is related to cold injury suffered during service, the 
precise scope and diagnosis of his current problem has 
varied.  He does not currently claim that he had frostbite in 
service, but argues that he had cold exposure which caused 
his current painful disorder of the feet, which he refers to 
as Raynaud's; thus, the Board considers the issue as set out 
on the title page and in the order to be more consistent with 
his actual wishes.  The primary factor against a favorable 
decision had been the fact that the separation examination 
report is negative for any abnormality of the feet or hands, 
and decades elapsed without any documentation of pertinent 
medical treatment.  At the most recent hearing, the veteran 
explained that during these years he self treated with hot 
soaks, including Epsom salts.  The evidence currently 
reflects some ambiguity in whether the veteran has Raynaud's 
or some other disease, or a combination thereof, as the cause 
of his symptoms.  

Initially, the Board would note that the term "Raynaud's" is 
medically incomplete and imprecise.  Extracts from medical 
texts submitted by the veteran define Raynaud's disease as a 
primary or idiopathic vascular disorder characterized by 
bilateral attacks of Raynaud's phenomenon.  Raynaud's 
phenomenon is defined as intermittent bilateral attacks of 
ischemia of the fingers or toes marked by severe pallor, and 
often accompanied by paresthesia and pain.  It is brought on 
characteristically by cold or emotional stimuli and is due to 
an underlying disease or anatomical abnormality.  The texts 
recognize many causes of Raynaud's phenomenon including 
Raynaud's disease.  "Idiopathic" is defined as "of unknown 
causation".  See Lathan v. Brown, 7 Vet. App. 359, 361 (1995) 
[citing that edition of DORLAND'S at 815].

Regarding the records submitted by the veteran in September 
2000 from the VA Medical Center, Houston, Texas, the one page 
reports reflect that additional records pertaining to the 
veteran's hospitalization at that time are available and 
pertinent to the issue before the Board.  The letter from Dr. 
Collier makes reference to Raynaud's phenomenon, but also 
refers to "Berger's disease of the feet" having been present 
for many years.  (Berger's disease is a kidney disorder; 
Buerger's disease (thromboangiitis obliterans) is an 
obstructive arterial disease due to inflammatory lesions of 
arteries and veins of the limbs.  In context, it would appear 
that Dr. Collier was referring to Buerger's disease, a listed 
cause of Raynaud's phenomenon.)  What is currently available 
suggests etiologies other than Raynaud's, or perhaps 
disability in conjunction therewith, as the cause(s) of the 
veteran's cold, painful feet.  

Of note, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 (VCAA) essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In these 
circumstances, it is the judgment of the Board that VA has a 
heightened duty to assist in the development of the veteran's 
claim by exhausting all reasonable administrative procedures 
to obtain additional service medical records or explain the 
reason(s) for their unavailability.  Also, if, as the record 
suggests, there are additional pertinent VA medical records 
extant, the RO must obtain them.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In addition to obtaining all the treatment records, inasmuch 
as the objective evidence includes more than one etiology for 
the veteran's symptoms, it is the judgment of the Board that 
an examination is warranted to define the precise nature of 
the disability causing the symptoms, especially since the 
veteran has not had a compensation examination by the VA 
directed to this matter.  An examination should be useful in 
clarifying ambiguities present in the current evidence.  

It is the judgment of the Board that this case should be 
remanded to the RO for additional development of the clinical 
evidence, including an opinion on VA examination defining the 
precise cause of the veteran's symptoms and an opinion 
regarding a relationship, if any, between any current 
diagnosis and the veteran's reported cold exposure during 
active military service.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should ensure that the 
veteran's complete VA treatment records 
have been obtained, especially the full 
report of his hospitalization at the VA 
Medical Center, Houston, Texas, in August 
2000.  

2.  The veteran should be requested to 
list any pertinent past private medical 
treatment and/or examinations that he has 
received for any complaints or symptoms 
of disability in the extremities.  The RO 
should attempt to obtain all private 
records from the sources reported by the 
veteran.  The Board deems it particularly 
pertinent to obtain any clinical records 
of treatment of the veteran by Dr. 
Collier; particularly those records 
dealing with the diagnosis or treatment 
of the veteran's Berger's [Buerger's] 
disease.  

3.  The veteran should then be scheduled 
for a VA vascular examination to define 
the cause and etiology of his current 
symptoms affecting the lower extremities.  
Since the record is unclear as to what, 
if any, related disability the veteran 
has of the upper extremities, they should 
also be examined.  The primary purpose of 
the examination is to obtain an opinion 
as to whether it is at least as likely as 
not that any current disability found has 
its origin in service, or whether there 
is another basis for establishing a nexus 
between any current disability and 
service.  All indicated studies should be 
completed and all indicated findings 
reported in detail.  The claims folder, 
must be made available to the examiner 
for review and the request for 
examination should enclose a complete 
copy of this remand, since the medical 
history noted in the analysis is an 
essential supplement to this paragraph.  

4.  After the above development, the RO 
should reajudicate the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 


